DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-20 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-11,17-20, the primary reason for allowance is the inclusion of particularly the limitation of a printing apparatus including a cutting device for cutting media wherein the master cutting blade is pivotally mounted so as to pivot around an axis perpendicular to the media plane. Applicant disclosed such cutting device can cut different shapes with smooth cutting line. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.
Regarding claims 12-14, the primary reason for allowance is the inclusion of particularly the limitation a cutting devise wherein the first contact-free coupling device to engage the upper and lower cutting blade supports by activating the first electromagnet, wherein, when engaged, the lower cutting blade support follows a movement of the upper cutting blade support and, when disengaged, 58578632916/498,615 the lower cutting blade support remains at a given position irrespective of a movement of the upper cutting blade support. Applicant disclosed such cutting device can cut different shapes 
Regarding claims 15, 16, the primary reason for allowance is the inclusion of particularly the limitation of a method of cutting media including moving the upper support to a pick-up position where the lower support is stored, engaging the upper and lower supports, wherein the lower support is supported only by contact-free coupling with the upper support. Applicant disclosed such cutting device can cut different shapes with smooth cutting line. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853